 MULTI-MEDICAL CONVALESCENT429Multi-Medical Convalescent and Nursing Center ofTowson and District 1199E,National Union of Hos-pital and Health Care Employees,Retail,Wholesaleand Department Store Union,AFL-CIO. Cases 5-CA-7287, 5-CA-7521, and 5-RC-9304June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn March 24, 1976, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. General Counsel filedcross-exceptions and a memorandum in supportthereof, and Respondent filed a brief in response tothe cross-exceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order as modified herein.1.The Administrative Law Judge found thatRespondent's unfair labor practices were sufficientlyegregious to warrant a bargaining order underN.L.R.B. v. Gissel Packing Co., Inc.3He furtherfound that under our decision inTrading Port, Inc.,4the bargaining order should be dated from April 21,'Respondent has excepted generally to the Decision of the Administra-tive Law Judge,contending that he exhibited bias and hostility against Re-spondent which resulted in prejudice to Respondent and a denial of dueprocessWe have carefully examined the record and find no basis for theseexceptionsWe have further carefully reviewed the instances in which theAdministrative Law Judge limited certain testimony,to which Respondenthas also excepted The only exclusion of possibly relevant evidence was thatwhich Respondent sought to adduce to impeach the testimony of witnessConners That evidence,intended to impeach Conners' credibility generally,concerned the circumstances under which he left Respondent's employ, andthe Administrative Law Judge stated that at most this would discredit Con-ners only as to the facts concerning his departure,which were not in issueIt is well established that an Administrative Law Judge can discredit aportion of a witness'testimony without discrediting the witness generallyUnder the circumstances,therefore,we do not find that the exclusion of thisevidence was prejudicial2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,Inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.3 395 U S 575 (1969)1975, the date on which the Union hadauthorizationcards from the majority of Respondent's employeesin an appropriate unit, as well as the date that Re-spondent embarked on a clear course of unlawfulconduct.We agree with these findings.The Administrative Law Judgefound it unneces-sary to reach the issue of whether Respondent violat-ed Section 8(a)(5) of the Act because it was not al-leged in the complaint. We disagree. Although thecomplaint did not allege an 8(a)(5) violation, wedeem it appropriate to make such a finding here inas-much as that issue was fully litigated at the hearingand all of the elements of such violation are fullyestablished by the record.'Thus, the parties stipulated, for purposes of therepresentation proceeding, that on April 21, 1975, thePetitioner orally requested recognition as exclusivecollective-bargaining agent and that on the samedate the Employer orally refused to grant such recog-nition unless and until the Petitioner was certified bythe Board. The parties further agreed as to the appro-priateness of the unit. Additionally, the record estab-lishes that on April 21 the Union had authorizationcards from 20 of Respondent's 39 unit employees.Based on the foregoing we find, contrary to theAdministrative Law Judge, that Respondent violatedSection 8(a)(5) of the Act by refusing to recognizeand bargain with the Union on and after April 21,1975.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,Multi-Medical Conva-lescent and Nursing Center of Towson,Maryland, itsofficers,agents, successors,and assigns,shall takethe action set forth in the said recommended Order,as modified below:1.Insert the following as paragraph 1(e) and relet-ter the present paragraph 1(e) as 1(f):"(e)Refusing to bargain collectively with District1199E, National Union of Hospital and Health CareEmployees,Retail,Wholesale and Department StoreUnion,AFL-CIO,as the exclusive bargaining repre-sentative of the Respondent's employees in the fol-lowing appropriate unit:219 NLRB 298 (1975).5Respondent cannot claim surprise by this additional finding inasmuchas the litigation of the remedial bargaining order, including the Union'smajority status,the demand, and the refusal, adequately apprised Respon-dent of the likelihood of such a finding6 SchwabFoods, Inc, d/b/a Scotts IGA Foodliner,223 NLRB 394 (1976)225 NLRB No. 56 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll regular full-time and regular part-time ser-vice and maintenance employees, excluding reg-istered nurses, licensed practical nurses, officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT ask you anything about yourunion activities, or the union activities of yourfellow employees, in a manner which wouldcoerce you regarding your rights under the Na-tional Labor Relations Act.WE WILL NOT threaten you with discharge, lay-off, or other punishment because of your activi-ties or sentiments in behalf of District 1199E,National Union of Hospital and Health CareEmployees, Retail,Wholesale and DepartmentStore Union, AFL-CIO, or any other labor or-ganization.WE WILL NOT assign or use our security guards,or any other agents, to spy and report to us onyour union activities or sentiments.WE WILL NOT discourage membership in, oractivities in behalf of, District 1199E, NationalUnion of Hospital and Health Care Employees,Retail,Wholesale and Department Store Union,AFL-CIO, or in any other labor organization,by discharging employees or in any other man-ner discriminating in regard to hire or tenure ofemployment or any term or condition of em-ployment.WE WILL NOT refuse to bargain collectivelywith District 1199E, National Union of Hospitaland Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO, as theexclusive bargaining representative in the appro-priate unit described below. The appropriateunit is:All regular full-time and regular part-time ser-vice and maintenance employees, excludingregistered nurses, licensed practical nurses, of-fice clerical employees, professional employ-ees, guards, and supervisors as defined in theAct.WE WILL NOTin any other manner interferewith,restrain,or coerceyou in theexercise ofyour rights guaranteed in the National LaborRelations Act, which include:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of your choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL, upon request, recognize and bargainwith District 1199E, National Union of Hospitaland Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO, as theexclusive collective-bargaining representative ofour employees in the appropriate unit. And, ifan understanding is reached, embody such un-derstanding in a signed agreement.Since it has been found that we unlawfullydischargedWilma Peay and Vera Owens-WEWILL offer them immediate and full reinstate-ment to their former jobs or, if such jobs no lon-ger exist, to substantially equivalent jobs, andWE WILL pay them for the earnings they lost be-cause of the discrimination against them, plus6-percent interest.All our employees are free to become or remain, orrefrain from becoming or remaining, members of alabor organization.MULTI-MEDICALCONVALESCENTANDNURSING CENTER OF TOWSONDECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge: Cases 5-CA-7287 and 5-CA-7521 present a consolidated com-plaint by the General Counsel I alleging that Respondentengaged in certain independent violations of Section8(a)(1); that Respondent discharged Wilma Peay and VeraOwens in violation of Section 8(a)(3); and thata remedialbargaining order (based on evidence of a majority of unionauthorization cards) should be issued. Respondent deniesthe alleged violations. In Case 5-RC-9304, pursuant to aDecision and Direction of Election by the Regional Direc-tor, an election was conducted on May 14 in aunit general-ly consisting of the unlicensed serviceand maintenanceemployees at Respondent's nursing home. The results ofthe election show that of 34 eligible voters, 15 cast votes forthe Union, 16 cast votes against the Union, and I vote waschallenged. The Union filed timely objections. On July 25,iAll dates are in 1975,unless otherwiseshown TheUnion's charge inCase 5-CA-7287 was filed on May 12, as to whichthe complaint issued onJuly 9 and wasamended onJuly 25 In Case 5-CA-7521, thecharge wasfiled on September 10, amended on October29, and the complaint issuedon the latter date MULTI-MEDICAL CONVALESCENT431the Regional Director issued his formal report on the ob-jections. As to Objection 1, he found substantial and mate-rial issues of fact and ordered consolidation of the com-plaint and representation cases for the purpose of hearing.Certain of the election objections in issue are broadly coex-tensive with the complaint allegations of Section 8(a)(1).On September 16, 24, and 25 and October 21, 1975, andJanuary 14, 1976, a hearing in this consolidated proceedingwas held before me in Baltimore,Maryland.Posthearingbriefs from the General Counsel and Respondent havebeen duly considered.Upon the entire record in the cases, and from my obser-vation of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONRespondent is engaged in the operation of a proprietarynursing home in Towson, Maryland. During the year pre-ceding issuance of the initial complaint,Respondent had adirect inflow in interstate commerce of materials valued inexcess of $50,000, and had gross revenues in excess of$100,000.It is admitted,and I find,thatRespondent isengaged in commerce and that District 1199E, NationalUnion of Hospital and Health Care Employees, Retail,Wholesale and Department Store Union, AFL-CIO, here-in the Union is a labor organization,within the meaning ofthe Act.in the representation case.As alreadyindicated,a directedelection was held on May 14, following which the Unionfiled objections alleging interference with the election.Allegations appear in the testimony that threats or pre-dictions of layoff and firing were made to employees byparticular supervisors and an agent of Respondent.Relat-ing to the precise question of whether an employer engagedin permissible predictions of adverse affects of unionism,as contrasted with coercive and unlawful threats,the Su-preme Court inGisselwas explicitly sensitive to "the eco-nomic dependence of the employees on their employer andthe necessary tendency of the former, because of that rela-tionship,to pick up intended implications of the latter thatmight be more readily dismissed by a more disinterestedear." 3 It is well to note that here the unit employees areessentially unskilled menial help and, within my observa-tion, are relatively unsophisticated. Therefore, it is fair tosay that these employees are more than normally apt "topick up intended implications" and statements made tothem without comprehending subtle distinctions. These arecircumstances which are properly part of the context inwhich theissues arose.In a defensive vein,Respondent seeks to portray an im-age that it reacted benevolently to the Union's organiza-tional efforts and that it was receptive to recognition of theUnion on the basis of a voluntary card check. I regard sucharguments as a sham, particularly in light of Respondent'sactual conduct and tactics hostile to union representation,and clearly intended to thwart the employees' support ofthe Union.II.THE UNFAIR LABORPRACTICESA. IntroductoryStatementRespondent's facility involved herein commenced opera-tion on July 1, 1974. Alex and Rose Burkoff, husband andwife,are Respondent's "administrators";i.e.,holding thehighest management positions. Rose Burkoff,as she testi-fied, "is" the administrator at another facility called theMt. Sinai Nursing Home,at an undisclosed location.2 Shegave testimony, in substance: The Union has had a collec-tive-bargaining agreement with Mt.Sinai since 1969; sheand the Union's president had a "gentleman's agreement"reached several weeks before July 1, 1974, that he would"let her get off the ground floor" before he tried to union-izeRespondent, and Respondent would recognize theUnion on the basis of a card count; and on February 26 ameeting took place at the office of Respondent's counselfor the purpose of conducting a card count, and no agree-ment was reached that the Union had established a cardmajority. It is evident that, on December 23, 1974, theUnion filed a representation petition, clearly indicativethat the Union was proceeding with its organizational cam-paign at Respondent. For reasons not shown, the Unionwithdrew its petition on January 20. On April 7, the Unionagain filed a certification petition. On April 21, the partiesmet at the Board office and entered into a stipulated record2The corporate or financial relationsbip,if any,between these two facili-ties has not been shown.B. Restraintand Coercion1.Mildred ShiflettShiflett is the supervisor of housekeeping, with about sixemployees in that department. During the morning onFebruary 28, agents of the Union, David Simon, CarolynGreen and, one other, were on the premises of Respondent.After a telephone call to Burkoff, who was then away fromthe facility, certain supervisors made arrangement to per-mit the employees who so desired to meet with these agentsin the employees' lounge.4 The employees were paged byloudspeaker.Employees Josephine Medley,Eunice Bran-don, and Vera Owens testified for General Counsel; em-ployee Rosalee Thompson and Supervisor Shiflett testifiedfor Respondent. Each identified the others as being pres-ent.Directly concerned with the question of whether Shif-lett engaged in coercive conduct, my findings are in theaffirmative.Shiflett spoke to some of the housekeepers in the lobbybefore they entered the employees' lounge to meet with theunion agents. I credit Brandon's testimony,in substance ascorroborated, that Shiflett said Burkoff did not want the3N L R B v Gissel Packing Co, Inc,395 U S 575, 618 (1969)4Rose Burkoff had earlier granted Simon's request for leave to enter thehome for solicitation purposes5On March 18, Union Agents Simon and Green came again to the nurs-ing home On this occasion, Burkoff allowed only Green,and not Simon, toenter the facility Employees were paged and were solicited by Green in theemployees'lounge for a limited time No allegations are involved relating tothis visit 432DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees to sign cards, and if they signed the cards (i.e.,selected the Union as representative) three of the house-keepers would have to be laid off, because Burkoff couldnot afford to pay union wages. Medley's version placedsuch a statement by Shiflett as occurring 2 or 3 days afterFebruary 28. Thompson testified that, in a conversationwith housekeepers about a month after February 28, Shi-flett indicated that, if the Umon came in, some employeeswould be laid off because "we would have a (union) raise"and Burkoff could not "afford to pay those prices." ThenShiflett added that she did not know who would be laidoff; it could even be herself.6 Medley also testified, as didOwens, that on February 28 Shiflett told the employeesthat, if they signed for the Union, they would be "fired." Inthe circumstances shown, with the Union permitted to soli-citwithin the facility, such a direct threat of discharge forsigning cards would seem implausible. I cannot conceivethat Brandon, being present, would not have heard such athreat.This significantdiscrepancyamongGeneralCounsel's witnesses, present at the same event, is not else-where clarified. I am therefore constrained not to find thatShiflett stated such a threat of firing employees, and dis-miss this latter allegation in the complaint.Medley also testified that on February 28 Shiflett was inthe employees' lounge, saw her sign an authorization card,took the card out of Medley's hand, and threw it in thetrash can. I accept this aspect of her testimony, corroborat-ed by Owens who witnessed the occurrence. Shiflett testi-fied that before the meeting started one of the union agentsin the lounge (in the presence of other employees) handedher a union card. She said, "here is what I think about yourcard," and "tore it up and threw it in the trash can." 7Shiflett and Thompson testified that after the meeting em-ployees were sitting around the lounge. Thompson firstasked Shiflett what to do with the cards and then took herown card and other blank cards lying on the table andthrew them in the trash can. General Counsel has not al-leged and does not argue that an independent violationwas committed. I deem this evidence pertinent to show thestrong hostility of Supervisor Shiflett to the signing ofunion cards, which attitude she pointedly displayed to em-ployees on February 28. Elsewhere Shiflett testified, be-yond credence, that at all times she was unaware that anyof the housekeepers had sympathies for the Union. Theelicited denials of Shiflett and Thompson, to the extentinconsistent with the findings above, are not credited.In my opinion the violation is substantially the same inShiflett's uttering the threat of layoffs-whether or not shespecified that three of the six housekeepers, or 50 percentof them, would be so terminated; or whether or not it oc-curred on February 28, within a few weeks thereafter, or onmore than one occasion.6 Shiflett testified that sometime subsequent to February 28 she was askedby some employees whether they would be laid off orfired ifthe Unioncame in,and she replied she did not know-"Some of us will probably goand Imay be one of them " In her direct examination, Burkoff respondedwith a denial to the question whether she told Shiflett at any time that, if theUnion got in, 50 percent of the employees would be "fired "7At another point, Shiflett flatly stated she did not go into the lounge"while the union was there " And Thompson testified to corroborate suchfactIf an employer undertakes to inform employees of theeffects unionization will have on his company, the pre-diction"must be carefully phrasedon the basis of objectivefact to convey an employer's belief as to demonstrablyprobable consequences beyond his control . . . . [Empha-sis supplied.]" 8What Shiflett stated to the employees wasnot a prediction capable of objective proof of conse-quences beyond Respondent's control. The free collective-bargaining process does not permit the advance assump-tion that any concession is required by either side (Sec.8(d) ). Respondent could not objectively forecast that deal-ing with the Union as a statutory bargaining representativewould inevitably result (1) in higher employee wages andbenefits, and (2) in its inability to meet such higher costwithout having to reduce the current complement of em-ployees. In any case, it cannot be regarded that the lan-guage of Shiflett was so "carefully phrased" as to eliminatereasonable implications in the minds of the employees thatthe projected layoffs were within Respondent's discretionand control. The Supreme Court inGisselfound on theprecise issue that "the Board could reasonably concludethat the intended and understood import of that messagewas not to predict that unionization would inevitably causethe plant to close but to threaten to throw employees out ofwork regardless of economic realities." I I arrive at thesame conclusion here and find Shiflett's threat of a layoffseriously violative of Section 8(a)(1).2.William C. ConnorConnor is employed as a public school teacher and as apart-time security guard under the auspices of the Pinker-ton Company. From October 1974 to May 1975, he wasassigned as a guard at Respondent's premises. He workedalong with Rose Burkoff almost on a daily basis and hadoccasion to discuss with her the union campaign.On April 21, after Burkoff returned from the Boardhearing in the representation case, she called Connor intoher office. She mentioned that Wilma Peay and KatieWoods were at that meeting and she was particularly sur-prised to see Peay. She wanted him to "feel out," to see ifhe "could discover the feelings of the employees as to theirpro or con union," since he had a good rapport withthem." 10 And she asked him to report back to her. Shegave Connor copies of the Union's financial statements,which she explained to him. Among other things, she toldin if the Union won the election she could not afford topay union wages, and if she had to she would run the facili-ty with LPN's (licensed practical nurses) and RN's (regis-tered nurses). Thereafter, on several occasions with differ-ent employees, Connor had conversations to find out whattheir sympathies were regarding the Union. Mainly hespoke to about 10 employees on the 3 to 11 p.m. shift. Hediscussed with them the financial statements of the Union'slocal and international." He tried to convince them that8N L R B v Gissel Packing Co, Inc,395 U.S 575, 618 (1969)9 Idat 619Andsee, e g,N L R B v Jimmy-Richard Co, Inc,527 F 2d803 (C A D C, 1975)10He testified that in fact he had a good relationship with the employees11Burkoff testified that Respondent distributed copies of the Union's fi-nancial statements to each supervisor and placed a "batch" ofthem on the MULTI-MEDICAL CONVALESCENT433the Union was in financial difficulties and the parent wasobviously helping the local. The discussion was "more orless about who was feeling prounion or antiunion." He saidBurkoff had told him that if the employees voted for theUnion she would have to run the staff with LPN's andRN's. He expressed his own opinion while he tried to im-pressupon the employees that it could probably mean theirjobs, that Burkoff was losing money, could not affordunion wages, and would have to lay offsomeof the em-ployees. They should remember that, although there mightbe benefits deriving from the Union, Burkoff would stillhave the "final say-so as far as hiring and firing." AfterApril 21 he had discussions with Burkoff from time to time,and he is surethat he verbally reported to her the names ofemployees and their feelings towards the Union. On April29, he wrote a note to Burkoff and left it on her desk. Aswill be specifically showninfra,he commented on the gen-eral attitudes of the employees, and specifically concerningthe union activities of Peay and Woods. After Peay wasdischarged on April 30, Burkoff wanted him to stopfeelingthe employees out, to "drop the whole thing," because itwas getting too involved.12 The foregoing, in essence, re-flects the account given by Connor. Burkoff's denials as toportions of these findings 13 are not credited. My distinctopinion is that her testimony in numerous instances wasshifting, evasive, dissembling, and generally untrustworthy.Initially, I find that Respondent authorized and utilizedthe services of the security guard, Connor, to operate co-vertly among the employees, exploiting their confidenceand trust, in order to ascertain and report to Respondent,inter alia,the identities of those employees who favoredand those who opposed the Union. This is clearly withinthe concept of employer espionage early condemned by theBoard and the courts as a fundamental intrusion into theprotected activities of employees." Accordingly, it is held,within the framework of the complaint, that such conductby Respondent violated Section 8(a)(1) of the Act.There are subsidiary questions whether certain state-ments of Connor in the course of his "feeling out" theemployees are imputable to Respondent as unlawfullycoercive. In my opinion, the evidence does not permit theinference that the employees were reasonably led to believethat Connor, in what he told them, was an agent, supervi-sor, or spokesman for Respondent, albeit he was an au-thorized agent in regard to his undercover assignment.15desk where Connor normally sat At the same time,she denied that she evertold Connor to distribute these statements,and denied she had any informa-tion that Connor was involved in finding out the employees'sentimentsconcerning the Union She answered that she does not care one way or theother whether the Union comes into Respondent's facilityi2Burkoff testified she merely told Connor to stop interfering with theemployees1Such as,that she asked him to feel out the employees and to reportback,that she provided him with the financial statements of the Union, orthat he gave her any oral reports Much of this testimony was elicited byleading questionsi4E g,Consolidated Edison Co vN L R B305 US 197, 230(1938),Harvey Aluminum(Incorporated)and General Engineering,Inc, et at,139NLRB 151, 200(1962), and cases cited therein Andsee RustSalesCompa-ny,157 NLRB 1681 (1966),concerning the use of a detective agency to spyand report on employees'union activitiesisCf,Kolpm Bros Co,inc,149 NLRB 1378, enfd 379F 2d 488 (C A 7,1967), andAtlas Engine Works,Inc,163 NLRB 486 (1967),where the em-Therefore, the specific complaintallegationsthat he en-gaged incoercive interrogation of employees and that hewarned employees of termination because of their unionsympathies-cannot stand.163.Al RhineHe hired and directly supervised Jacqueline Brooks, adietary aide. Brooks was active in soliciting union cards.On April 22, Rhine asked Brooks if she had attended theBoard (representation) hearing the previous day. She re-plied in the negative. He indicated that Burkoff had askedhim to find out if any of his girls were at the hearing. Hetold her Burkoff said if the Union got in he would have tolet go 50 percent of his employees because she could notafford to pay union wages.'In the context of the established union animus and con-temporaneous unfair labor practices, I find that Rhine en-gaged in coercive interrogation of Brooks.18 In addition,Section 8(a)(1) was violated inRhine'sthreat that employ-ees would be laid off if the Union were selected as theirrepresentative.4.Rose BurkoffShe spoke to assembled employees at a preelection meet-ing on May 5.19 She testified that the purpose of the meet-ing was to clarify "rumors running rampant" through thefacility.These rumors were brought to her attentionthrough the various supervisors, and not by any employees.For her part, Marian Causey, an assistant to Burkoff andthe "administrator and head of recreational therapy," testi-fied that Burkoff "planned the meeting" at the request ofcertain employees who had approached Causey. The ru-mors described by Burkoff were, e.g., that there were goingto be wholesale firings; that she was going to run the placewith LPN's and RN's; and that if they signed cards theywould be terminated. As already shown, certain statementsof this nature had earlier been made to the employees bysupervisors and by the guard, Connor.General Counsel's witnesses gave testimony concerningployees enlisted by the employerto engage in antiunion activities usedthreats and coercive arguments within the direct authority given by theemployer1Moreover, there is no evidence of actual conversations and therefore nobasis for applying the usual tests for determining whether the speech usedconstituted coercive interrogation And his statements concerning the possi-bility of layoffs and loss of fobs were characterized as reflecting his personalopinionAn area of doubt is presented whether Respondent should be heldaccountable for his statement to employees that Burkoff told him, if theUnion came in, the facility would be run by LPN's and RN's There istestimony elsewhere regarding such a statement from Respondent with sub-stantial ambiguity as to the meaning intended and interpreted A witness forGeneral Counsel, employee Jacqueline Brooks, testified that Burkoff indi-cated at a meeting with employees that, if the employees engaged in a strike,she would have the LPN's and RN's run the building It is plausible andprobable that, in essence, this is what Burkoff sought to convey to Connor.In the particular circumstances,I find no independent violation in this state-ment to employeesmade by Connor CfAmerica Door Company,Inc,181NLRB 37 (1970)17Rhine was not called by Respondent18Blue Flash Express, Inc,109 NLRB 591 (1954)19Minor variations in the date were given by certain witnesses It is undis-puted that only one meeting was held about this time preceding the sched-uled election on May 14 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meeting, in relevant substance, as follows:Denis Erwin:Burkoff said, if the Union came in, there would have to bepaid increases, and she would have to lay off employeesbecause she could not afford to pay the increases.JosephineMedley:Burkoff stated she could not afford to pay unionwages and, if the Union came in, she would have to lay offsome employees. She also said that, when she got somemore money, she would divide it and give her help moremoney.Eunice Brandon:Burkoff said she could not affordto pay union wages. If she got more patients, she wouldpay even more than the Union would.Jacqueline Brooks:Burkoff asked the employees to vote no in the electionbecause she could not afford to pay union wages. If theUnion did get in, the employees would engage in a strike,and she would then have the LPN's and RN's run thebuilding. If the Union did get in, she would have to lay off50 percent of the people.Respondent's witnesses testified concerning the meeting:VirginiaMiller:Answering a question, Burkoff said therewould be no blanket firing but "there may, however, belayoffs because of lack of funds." If she were forced toraise wages, there were only so many dollars to go aroundand "only so many employees could be kept." No mentionwas made of any number or percentage of layoffs. She saidthat, since it was a new facility, "it was running in the redwhich was not at all unusual." If the employees stuck byher, when the "census" went up, their pay would also goup. The "census" referred to the number of patients in thefacility then about 30 as compared with the capacity of120. The question was asked whether all the unlicensedpeople would be fired and the facility run by licensed peo-ple. Burkoff answered that this was impossible to do be-cause licensed personnel required more pay than the unitemployees.Edward Rosenquist:Burkoff said there wouldnot be any blanket firing for signing cards. If the Unioncame in and she had to increase the pay with the samenumber of staff, she would have to lay off some employees"to accommodate the money she had." She would have toincrease the wages if the Union came in. "Theoretically shestated" that if she had to increase the pay "it would belogical that she would have to lay off some people." If theemployees would "give her a chance to prove herself, thenshe could try to do her best to accommodate the standardsshe could set up." She showed them the Union's financialstatements and said that the Union's need for members toresolve a deficit problem was the only reason the Unionwanted to come in.Supervisor Shiflett:Burkoff said, if theUnion came in and asked for higher wages, "she could notafford to pay higher wages so :,he would have to lay someof the employees off." If everybody would stick with herand give her a chance, she would increase the pay when shegotmore patients. Shiflett herself was repeatedly toldabout this and she passed it on to her housekeepers. Bur-koff said nothing about running the facility with LPN'sand RN's.Supervisor Causey:Burkoff said, in the event theUnion came in, "there would have to be layoffs if we didnot improve our patient census." If the Union did get inand made such demands for salary "it was true there wouldbe layoffs." Answering whether there would be mass termi-nations if the Union was selected, Burkoff indicated thatthe employees who remained would certainly have theirsalaries increased as the patient load increased.Rose Bur-koff:Asked about mass layoffs, she said-if she wereplaced "in a more difficult position financially than shewas already in," she would "have no choice but to lay offsome people" because the census then was 35 patients outof 120 beds. She did not tell the employees to "stick with"her but said that, if they gave her a chance, as the censusimproves she would give them increases. She did not sayshe would "fire" all nonlicensed personnel and run the fa-cilitywith RN's and LPN's.I find, in substance, Burkoff told the employees, if theydesignated the Union in the forthcoming election, that shewould have to grant pay increases demanded by theUnion, that she could not afford to pay such increases, andthat she would have no alternative but to lay off someemployees. This essentially reflects the testimony of Erwinand Medley, as well as Supervisors Shiflett and Causey. Iregard Burkoff's version as strained and equivocal. OnlyBrooks testified that Burkoff specified she would have tolay off 50 percent of the unit employees. It is not my find-ing that such a statement was made by Burkoff at thismeeting. Even assuming that it had been made, the result Ireach would not be affected. However, it is to be noted thatstatements describing a number or percentage of layoffswere earlier made to the employees by Supervisors Shiflettand Rhine, and it may reasonably be assumed they ema-nated from internal management sources. In the preelec-tionmeeting on May 5, Burkoff also emphasized that theemployees would receive raises in pay as and if the censusof patients increased in the facility 20 General Counsel hasnot alleged the promises of wage increases or benefits asviolations, and none is found on the state of this record.Nevertheless, it is pertinent to consider from the vantagepoint of the employees that Respondent was holding outprospects of raises based on improvement in the censuswhile simultaneously asserting it could not afford to payunion wages, and, if the Union came in, it would inevitablyresult in layoffs. Burkoff made no comment that, if thecensus improved, Respondent would be able to affordunion-negotiated raises. It is not conceivable that Burkoff'sstatements on their face were objectively persuasive to theemployees that layoffs, upon the advent of the Union,would result as an economic necessity. Indeed, the likelyimpact upon them was that the "carrot and stick" ap-proach in Respondent's efforts to influence them awayfrom the Union. Viewing all the testimony as to the importof Burkoff's statements, it can scarcely be deemed thatthese were "carefully phrased" predictions based on objec-tive fact conveying demonstrably probable consequencesbeyond Respondent's control 21 Rather, I find they werethinly disguised threats. Accordingly, upon the reasoningand authority discussed above concerningsimilar state-ments made by Supervisor Shiflett, it is concluded thatBurkoff's statements depicting the eventuality of layoffsviolated Section 8(a)(1) as alleged.20Observation is made in the general context that, at the time of thehearing on September 24, the unit complement had increasedto 62employ-ees from the 34 employees eligible at the election on May 14, with theimplication that at this later date a substantial increase in the "census" musthave been achieved21G,ssel, supra,395 U S. at 618. MULTI-MEDICAL CONVALESCENT435C. Discharge of Wilma PeayPeay was employed from July 22, 1974, until April 30,1975, as a "nurse's assistant," earning $2.25, then raised to$2.35 an hour, and was admittedly regarded by Burkoff asan excellent worker. She had signed cards, attended unionmeetings, appeared on behalf of the Union at the represen-tation hearing on April 21, and agreed to be the unionsteward "if the Union was voted in."Relating to her discharge, the testimony in material sub-stance, of the security guard, Connor, is given credence.The incident relied on by Respondent stems directly fromConnors' unlawful conduct of engaging in espionage as tothe employees' union activities. Conflicting testimony ofBurkoff and Causey is rejected.On April 21, Connor was summoned and he reported tothe office of Burkoff after she returned from the Boardheanng.22 She said she was surprised that Peay, of all peo-ple, was at the hearing. Her attorney had informed her thatPeay was a member of the Union and was salaried by theUnion to act as an organizer while working for the facility.Peay would not care about losing her job because she wasbeing paid by the Union.23Following April 21, and his espionage assignment ar-ranged that day, Connor undertook discussions with em-ployees, as earlier noted. In the evening on April 29 heprepared a report to Burkoff and left it in a sealed envelopeon her desk,viz:is fired or not. Others are really beginning to "sweat"their jobs. Some said, "Peay has a husband. What amIgoing to do. I have to support myself."Sincerely,BillOn April 30, after he returned home from his teaching po-sition about 3:30 p.m., he received a call from Burkoff tocome immediately regarding his note. Soon thereafter, inBurkoff's office, she told him she was going to have toterminate Peay because of thestatement"calling her acrook." He protested that it was a "hearsay conversation,"he didn't intend it to be used in such a way, and he thoughtitwas wrong to terminate her for thisreason.Burkoff thensaid that when he submitted his applicationfor summeremployment and it was accepted by Respondent, "you be-came a member of the staff and you have to back me up.Administrators have to stick together." 24 Burkoff statedshe was going ahead with her plans to fire Peay, and wouldcall the staff together over the public address system "to setan example." She said she "would show those coconutheads who was boss." The Burkoffs, Causey, Peay's super-visor (Igou), and Connor convened in the hallwayadjacentto the multipurpose room. The staff was already seated 15-20 feet away in the multipurpose room with the door open.Peay, having been summoned, entered and was questionedby Burkoff. Burkoff said she had a report Peay "had calledher a crook," she was "not a crook," and she proceeded toread to Peay the portion from Connor's report. ConnorApril 29, 1975testified Peay "looked like she didn't know what was hap-Dear Mrs. Burkoff,In my opinion Mrs. Peay, who gives the outwardappearance of being a professional lady, is nothingmore than a rabble-rouser. She is saying things like "Iknow about Rose Burkoff. I've heard she is crooked.""When I go the union will be here." etc.KatieWoods is the typical black who needs to beled. She has found a leader in Peay. Woods says she isgoing to be fired anyway so the hell with it.Many people, I feel, are afraid to vote no because ofthe nasty consequences that might follow. Conse-quences that 1199E is noted for. They feel the namesof those who vote against will be known.The morale of the staff is sinking. Peay walksaround letting people know that she doesn't care if she22 In passing, I note Burkoff's changing testimony, i e , that she had abso-lutely no conversations with Connor concerning the Union, then that shedid not "specifically" have such conversations, then that it took place onlywhen he brought it up, and, finally, what they discussed was that "they [theUnion] were trying to come in and over and over and over again, they comein and they come in "23 Peay testified that, on April 21, Connor informed her of his conversa-tion with Burkoff Connor related that Burkoff insisted Peay was a paidworker for the Union and wanted her out of there regardless of what theycould get on her He indicated Burkoff also said "she would dust have toshow those coconut heads who was boss " Connor testified that, as he re-called, the latter statement was made by him on April 30, as will be de-scribedinfraPeay's testimony is taken for the truth of what Connor toldPeay, but not for the truth of what Burkoff actually told Connor The testi-mony is generally relevant to show such background in consideration of thecircumstances attending Burkoff's confrontation with Peay on April 30pening" and, responded to Burkoff-"if I recall correctly,Mrs. Peay said I did or something to that effect." Burkoffthen told Peay she had no other recourse than to ask her toget her things and leave the premises because she wouldnot tolerate "anyone saying this" about her.Connor testified that, in the late evening on April 29, hehad a discussion with employees Peay, Erica Penkney, andKathyMcCullough in the employees' lounge. He wasgoing over with them the "financial statements, public re-cords, and federal statements" of the local and parent ofthe Union. He had also voiced his personal opinion con-cerning Burkoff's "losing money" and the possibility oflayoffs because of inability to pay union wages. Peay re-marked, "don't tell me about that Rose Burkoff, I haveheard she is a crook."Peay's version varied, but not materially, from that ofConnor. On April 29, in the employees' lounge, Connorhad been talking to Peay about the Union. He went to hisdesk in that area and then called Peay to the desk. Heshowed her the Union's financial statements, arguing thatthe Union just wanted the financial help of the employees.Peay commented that the statements were not necessarilytrue. Connor then indicated, "Well here are the statementsfrom Multi-Medical." Peay countered, "Well, they couldbe crooked too." And he said, "No, the Federal Govern-ment had printed these statements and they were true." 2524 Then assigned as a part-time Pinkerton guard, Connor was approachedby Burkoff and Causey in April to take employmentduring the comingsummer monthsas an assistantto Causey25 I do not find that Peay adverted to the Company's own financial state-mentsAs I construe the testimony, she was inarticulately referring first toContinued 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCullough and Pinkney were sitting in the lounge about12 feet away. From the rambling manner of Connor's testi-mony on this issue, I have doubt that Peay used the exactlanguage he ascribed to her. However, my finding is thatshe did remark to the effect that she had "heard" RoseBurkoff is a "crook" or "crooked" in the context of thediscussion concerning the financial statements.Continuing, Peay testified that on April 30, about 4:30p.m., she was summoned and appeared in the sitting areaacross from the multipurpose room. Present were Mr. andMrs. Burkoff, Connor, and Causey. She observed thatsome employees were in the multipurpose room.Rose Bur-koff confronted her-"I understand you madea statementthat I know all about Rose Burkoff and she is a crook."Peay replied that she did not recall making such a state-ment. Burkoff then said there was no need for her to"plead temporary insanity," and ordered her to punch outthe timeclock 26ConclusionsMy decision on the question of Peay's discharge isbased,inter aka,upon the following considerations in sum-mary: (1) Peay's unguarded leadership activities on behalfof the Union. (2) Burkoff's hostile reaction upon findingPeay attended the Board representation hearing on April21, and her expressed belief that Peay was a paid unionorganizer. (3) Burkoff's use of Connor as an espionageagent, and his invasion and violation of Peay's confidencein obtaining and reporting to Burkoff on Peay's union con-duct, including the remark in question critical of Burkoff.(4)The fact that on April 29 Connor was engaged withPeay in a two-party conversation, purportedly overheardfrom a distance by two employees who were not called totestify. (5) Connor's written report to Burkoff on April 29,pointing to Peay as a "rabble-rouser" and as a dedicatedproponent of the Union, while quoting Peay as stating shehad heard Burkoff is a crook. (6) The essential nature ofPeay's remark regarding Burkoff.Itwas made in limitedreferenceto the reliability of the Union's financial state-ments given to Connor by Burkoff for campaign propagan-da. It appearsas anoffhand comment by an obviouslyunsophisticated domestic-type worker. It was not articulat-ed for general circulation and, in my opinion, was not ut-tered with intended or understood malice against Burkoffpersonally. (7) Burkoff decided summarily to dischargePeay before confronting her-Connor's protests notwith-the union statements made available by Multi-Medical and then to the"Federal Government" reporting and disclosure forms filed by the Union26 At the conclusion of Peay's direct examination,General Counsel fur-nished Respondent,on request,with Peay'sprehearing affidavit of eightpages There was virtually no cross-examination of Peay In addition, it isnoted that Mr Burkoff and Supervisor Igou did not testify, nor did Respon-dent call employees Pinkney or McCullough (Indeed, Pinkney refused tohonor General Counsel's subpena)Burkoff and Causey testified that, be-fore callingPeay, they questioned Pinkney,and that, at the discharge inter-view,when Peay said she did not remember making the remark read to herfrom Connor's report, Connor and Pinkney, in contradiction, asserted theyheard her make the remark Connor did not so testify and was not cross-examined on the point Employee Denise Erwin,who overheard the conver-sation from the multi-purpose room, did not so testifystanding that he did not intend such a result and that it waswrong. And Connor was told he had to back her up, "ad-ministrators have to stick together."Such a remark as attributed to Peay is certainly not tobe condoned. Nevertheless, I do not acceptas earnestBurkoff's protestations of alarm concerning the damage toher reputation.Itwas Burkoff herself who took painsbroadly to publicize Peay's derogatory comment. Nor do Ifind substance in Respondent's arguments that failure todiscipline Peay would have adverse effects upon the pa-tients and the operation of the"fledgling"facility. In theexperience of industrial conflict,it is well known that em-ployees among themselves make strong remarks concern-ing an employer in the heat of a union campaign. At thetime she made the remark,Peay was involved in a discus-sion concerningthe Union's drive with Connor,at his initi-ative,while other employees were present. I find she wastherefore engaged in a protected activity. The further ques-tion, however, is whether her offense, in the remark affect-ing Burkoff, was of such gravity as to forfeit the Act's pro-tection.27 In all the circumstances present, I hold that it wasnot. Burkoff's desire to get rid of Peay because of her orga-nizational activities is inferrably quite plain.With conspic-uous alacrity, she seized upon this incident as a pretext toaccomplish such purpose. It is my finding that, in discharg-ing Peay, Burkoff was motivated in virtual entirety by herdetermination to remove Peay as an outstanding employeeactivist and paid worker for the Union, and to "set anexample" in this respect of discouraging employees fromtheir support of the Union in the impending election. Ac-cordingly, the violation of Section 8(a)(3) is sustained.It is also alleged in the complaint that Respondent vio-lated Section 8(a)(1) "in assembling and requiring employ-ees to witness the discharge of a known Union adherent."Connor testified that, in her office on April 30, before con-fronting Peay, Burkoff indicated she would call the stafftogether"to set an example."Some employees were pre-sent in the multi-purpose room and heard the dischargeinterview take place outside their door. Thereafter, Burkoffspoke briefly to the assembled employees in the multipur-pose room. Employee Erwin testified Burkoff told themshe had dust fired Peay and wanted them tobe "a witnessor something." 28 In discharging Peay and thereby discour-aging union membership, Section 8(a)(1) was derivativelyviolated. Nothing was said by Burkoff at the discharge in-terview or directly to the employees in the multipurposeroom which can be regarded as independently coercive,apart from the discharge itself. I have not cited, nor am Iaware of, any case in which Section8(a)(1) isheld to beviolated by an employer calling or having employees wit-ness adischarge which is found to be discriminatory. Whileitmay give emphasis to an unlawful act of discharge, Ihold that it creates no additional violation. This allegationis therefore dismissed.27CfKeystone Ship Engineering Company,113 NLRB 596 (1955), cited byRespondent, where the Board held the misconduct of an employee wasserious enough to foreclose any speculation that it was used as a pretext todischarge him because of his union activities28As the evidence actually indicates,the employees were not assembledin order to witness the discharge in their physical presence MULTI-MEDICAL CONVALESCENTD. Discharge of Vera OwensOwens was employed since October 15, 1974, as a house-keeper assigned to the second floor of the west wing,encompassing about 15 bedrooms, as well as bathrooms,halls, lobby, solarium, and elevator, as her specific respon-sibility. She performed a wide variety of cleaning and mis-cellaneousduties under the standing instructions she hadbeen given when she began employment. One of her majorand most time-consuming jobs was to scrub the floors inthe entire wing every day. All six housekeepers in the de-partment worked on 8-4:30 p.m. shift. Her supervisor,Yorkevitch, was terminated about 1 month before she, Ow-ens, wasdischarged on July 12. During this period, Mil-dred Shiflett was his assistant but did not directlyexerciseany authority over Owens. Shiflett became the housekeep-ing supervisor upon Yorkevitch's departure, as appears,about early June 29Owens was particularly active for the Union. In October1974 and January 1975 she accepted authorization cardsfrom union agents being distributed at Respondent's drive-way entrance, and she mailed her signed cards to theUnion. She also signed cards during the Union'smeetingswithin the premises on February 28 and March 18,supra.Shortly following this meeting in February, near the en-trance to the facility as she was reporting to work, UnionAgent Simon openly handed her about 15 blank cards. Asshe testified, this was observed by the security guard stand-ing withina glassdoor 20-25 feet away. ° During thecourse of the same day, she distributed 8 or 9 of these cardsto unit employees in the employees' lounge. She informedemployees on each of three occasions union meetings wereto be held, and in various conversations with employeesshe urged them to support the Union. For several daysprior to the election, she wore a union button (1 inch indiameter) on the lower right side of her uniform.On Saturday, July 12, Owens received a telephone call athome from Supervisor Shiflett. Owens testified: Shifletttold her-"your work doesn't meet my and Miss Burkoff'sapproval, and she said to let you go." Owens said she haddone her work and repeatedly requested the reason for dis-missal,but Shiflett would not give her any specific reason.Shiflett also said, "You're a troublemaker and I'm going toget rid of you." At the end of the conversation Owens re-marked, "Well, you won't hear the last of this." On Mon-day Owens called to speak to Burkoff at the nursing homeand was told Burkoff was not in. As to the telephone callon July 12 Shiflett testified: She told Owens she was termi-nated "because she didn't do the work I asked her to do."She said nothing else to Owens at that time. In later testi-mony, Shiflett added that they talked about what Owenshad been told to do-cleaning up food stains and moppingthe floors. Owens protested she had mopped the floors,"but she hadn't."Shiflett testified that, on July 10, she had assigned Ow-ens certain work to be performed, described below. On29Unrefuted testimony of Owens30 The guard was other than Connor, who came on duty for the afternoonshift. It is not alleged, and I do not find, that the unnamed guard was anagent of Respondent or that he actually reported such information to Re-spondent.437July 11, Shiflett's day off, she was not present to observeOwens' work. On July 12, Owens' day off, when Shiflettreturned and found the specified assignments to Owenshad not been done she decided to terminate her. Then shecalled Owens at home. She alone made the determinationto discharge Owens.Only these two witnesses, in direct conflict, testified onthe issue. In substantial respects, I find Shiflett's testimonychanging, inconsistent, implausible, and fabricated. Owensis credited.Incidentson July 10Shiflett testified that, early in the morning on July 10,she asked Owens to clean the elevator. Owens said she wasnot going to clean the "damned thing." She later observedit had been cleaned but did not know (or try to find out) ifit had been done by Owens. On cross-examination, Shiflettindicated she did "not really" consider the elevator inci-dent in her decision to dismiss Owens. Owens testified shehad only her standing instructions, and was not given byShiflett this or any other specific duty to perform on July10.Owens indicated such an incident did occurat least 1month before her discharge; that she did clean the elevatorat that time; and that she did not then, or ever, tell Shiflettshe would not perform any assigned task.Shiflett stated that, about lunchtime, she approachedOwens to clean some water from the floor of Room 202.Owens said, "why didn't you clean it up, you was up-stairs?"When Owens later said she could not find the wa-ter,Shiflett showed her where it was and it was thencleaned. In her later testimony, Shiflett admitted that shedid not rely on this incident in discharging Owens.31 Thistestimony was specifically denied by Owens. She testifiedsuch an incident occurred 3 or 4 weeks before July 10.Shiflett had instructed her to clean a water spill in Room202. It was just a little spot and she wiped it up with apaper towel.Shiflett related that she instructed Owens to clean theentire floor in the wing, including some of the rooms.32Specifically, Shiflett told Owens about food which a pa-tient had spilled on the floor near her bed. Also there wasa "wax buildup" in thesameroom and around the doorsand beds of each room. The only way to clean up the waxwas to "strip it,"-a task she had never previously askedOwens to do. When Shiflett returned on July 12, the foodand wax were still there. She took a buffer and cleaned thewax up herself. Later she testified that, after Owens' termi-nation, she sent four girls to scrape the food off the floorand remove the wax.33 As already noted, Owens deniedany such instructions on July 10. Josephine Medley is31Respondent elicited numerous alleged faultsin the work performanceof Owens on which it expressly relied in thedecisionto discharge Owens Atthe hearing, Respondent's counsel was repeatedlycautionednot to adduceincidents which were not relied on and therefore irrelevantIn its brief,Respondent persistsin its relianceon the elevator and waterincidents, aswell as the numerous generalized criticisms of Owens' preceding July 10,discussedinfra32Undisputedly, it was Owens' normal daily duty to clean the floors33None of these employees was called to testify It also appears thatanother housekeeper was normallyassignedto Owens' area of work on herday off, e g, July 12 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDShiflett'sassistantand was the supervisor in charge ofhousekeeping when Shiflett was absent. On July 11,Shiflett's day off,Medley had occasion to observe Owensand saw nothing wrong in the performance of her work.Regarding Owens' duties, Shiflett did not discuss withMedley, before or after July 11, the food spill, wax buildup,or any special assignments given to Owens, and Medleyhad never complained to Shiflett about Owens' work. Ow-ens testified she had never been criticized or warned con-cerning her work performance.Incidents before July 10Shiflett testified she told Owens several times, 3 or 4weeks before July 12, her work was slow, she was not mop-ping the floors, or cleaning the bathrooms, and "just wasn'tcleaning." About 2 months before July 12, she told Owensseveral times the work has got to be done. "Sometimes shedid the work, sometimes she didn't." 34 She spoke to Owensa "couple of times" about going to sleep at the monthly "inservice" meetings, in which the housekeepers were instruct-ed how to mix the chemicals for cleaning purposes. Owensslept through most of these. In April and May, after eachsuch meeting, she told Owens to pay attention because itwas important.35 On cross-examination, Shiflett testifiedshe "didn't think too much" about the sleeping incidents asbasis for discharge. She had discharged Owens because shecould not follow orders, specifically the food spill, the waxbuildup, and "keeping the floor clean." Owens testifiedthat she had dozed once, and that Shiflett never mentionedanything to her about sleeping during the "inservice"meetings.36ConclusionsShiflett was intent to establish, as she initially testified,(a) that she independently made the decision to dischargeOwens, and (b) that she had utterly no knowledge of theunion activities of Owens, or of any of the housekeepers.On both points, I find the record supports the contrary. Itwas extricated from Shiflett that, during the week beforeOwens' discharge, she discussed with Rose Burkoff the fail-ure of Owens to follow her instructions. As to these addi-tionalincidents.Shiflettsaid"itwas the samething"-mopping floors and cleaning bathrooms, elevatorsand beds. Nevertheless, Shiflett testified that, while shecame to Burkoff with complaints about Owens, she indi-cated she did not want to get rid of Owens. However, Bur-koff said, "if she's not doing her work, you've got to havesomebody that will do it . . . so do what you have to do,replace her.,, 37 Shiflett testified that it was not customaryfor her to consult higher management before she made adecision to discharge; however, she had in fact done so14 These purported incidents took place before Shiflett became the house-kee3ping supervisor,supra/bid36Duringthe courseof her testimony, Shiflett volunteered that when shefirstwentto work Owens was a good worker37 Burkoff was not called on this issuewith everyone she terminated; but in this instance, on July12, she did not.Considering Shiflett's reluctance to admit that Burkoffplayed any part in the decision, I regard this latter testimo-ny as carrying significant implications. In view of the back-ground of this record, it is highly probable that Burkoffwas more emphatic in her instruction to Shiflett, and thatthe determination to discharge Owens was virtually settledduring such discussion. I find that Burkoff and Shiflettthen knew or believed Owens was strongly supporting theUnion. When the union agents visited the premises on Feb-ruary 28, Shiflett was in and out of the lounge while em-ployees were being solicited to sign cards; and she graphi-callydemonstrated to the employees her concern andanimus in opposition to the card signing. Shiflett conced-edly was aware that in general conversations she had withthe housekeepers and at the May 5 preelectionmeetingwith Burkoff Owens had asked pointed questions regardingthe Union. Connor had been unlawfullyengaged in ascer-taining the identity of employees favoring the Union, andhe did orally report back to Burkoff certain names, unspec-ified. Burkoff testified that, at the preelection meeting, Ow-ens "started to say something about the way she was plan-ning to vote and I stopped her and I said I was notinterested."Although this testimony is partially self-serv-ing, it is indicative to an extent that Burkoff would likelyinferOwens' union activism. Additionally, in their tele-phone conversation on July 12, Shiflett told Owens she is a"troublemaker" and is going to "get rid of her."38Respondent's persistent reliance upon every conceivabledeficiency it could dredge up concerning Owens' work per-formance, many if not all of which were old, plainly con-cocted, or admittedly not considered by Shiflett,signifiesits pretextuous purpose in attempting to justify Owens' dis-charge. Shiflett had been effectively instructed by Burkoffto replace Owens. It is found that Shiflett's complaints re-garding Owens' refusal and failure to perform assignedwork on July 10 and 11 were contrived. The issue of unionrepresentation was then apparently still pending after theinconclusive election. It is found that the true reason forthe summary termination delivered by telephone on July12 was Respondent's desire to "get rid of" Owens as astaunch union proponent and to discourage adherence tothe Union by other employees.Bearing in mind Respondent's violations of Section8(a)(1) and (3), earlier described'39 I find and conclude thatitwas discriminatorily motivated in discharging Owens,thereby further violating Section 8(a)(3).F. Remedial Bargaining Order1.Authorization card majorityOn April 21, theparties entered into a stipulation of therecord in the representation case in which it was agreed,inter alia,that as of such date theUnion orallyrequested78Not specifically denied by Shiflett39 See, e g ,Ohmue Manufacturing Company, Subsidiary of North AmericaPhillipsCorporation,220 NLRB 1206 (1976). MULTI-MEDICAL CONVALESCENTrecognition and Respondent orally refused such request 40The stipulation incorporates an eligibility list, for purposesof the election held on May 14, with the names of 39 unitemployees 41 employed during the biweekly payroll periodending April 19. The list represents the pertinent unit com-plement to determine the question of the Union's card ma-jority. Signed authorization cards of 21 employees were ad-mitted in evidence. Included is the card of Linda Shiflett,who was subpenaed by General Counsel and declined toappear. I have compared her signature on the card signedon April 23 and on her W-4 form and find they are clearlyidentical. The card of Sarah T. Wheeler, signed on April 2,and her W-4 form were offered and placed in the rejectedexhibit file subject to restudy. General Counsel representedthat, to verifyWheeler's signature, reliance had beenplaced on the anticipated testimony of Union AgentGreen, based on prehearing investigation. Green was hos-pitalized and unavailable to testify until October 21. Greentestified she gave the card to Wheeler and received thesigned card in the mail; she did not see Wheeler sign. Theparties were subject to a ruling that only evidence relatingtoGreen's testimony would be adduced on October 21.General Counsel represents that therefore no attempt wasmade to subpena Wheeler. I have reexamined these partic-ular circumstances and admit into evidence Wheeler's au-thorization card and W-4 form. In doing so, I have alsoconsidered Respondent's basis for objections to certain ofthe cards, which I find,infra,devoid of merit. The signa-tures on thecard and W-4 form are unmistakably thesame.With Wheeler's card included, there are 22 signedauthorization cards submitted by the Union.Two of the authorization cards, by Linda Shiflett andLouis H. Costin, are dated April 23; the remainder weresigned on dates from October 31, 1974, to April 8, inclu-sive. Accordingly, I find that, as of April 19, the Union had20 valid authorization cards of 39 employees in the unit,constituting a majority. Adding the cards of Shiflett andCoston, the Union's card majority as of April 23 consistedof 22 employees of the 39 in the unit.Respondent objects to the card of Nellie Clark on theground of her testimony that Vera Owens, who solicitedher signature, told her it was "to try to get an election."This contention is rejected; no representation was madethat the cards were sought solely for the purpose of gettingan election 42 Respondent asserts that the cards of ShirleyFleming and Ruth Ford, both dated October 31, 1974, andthat of Theresa Cross, dated November 24, 1974, are inval-id because they were not signed as part of the "currentcampaign." It argues that the Union began its campaignanew on February 28, and therefore the earlier signedcards are stale. As plainly apparent in this record, theUnion was conducting a single continuous campaign com-mencingprior to October 31, 1974. As of February 26,90 The pending petition filed on April 7 also constituted a continuingrecognition claim It is unnecessary to determine whether there existed acontinuing claim by virtue of the petition previously filed and later with-drawn,and the direct dealings between the parties41By agreement at the hearing, the name of Clair DeShield was added tothe list42N L R B v Gissel Packing Co,Inc, 395 U S 575, 584 (1969),Cumber-land Shoe Corporation,144NLRB 1268 (1963),LeviStrauss &Co,172NLRB 732 (1968)439when the Union and Respondent representatives met forthe purpose of a card count, it is Respondent's own posi-tion that the Union was short of a majority by one card 43and that the Union was invited to seek additional cards. Itis also evident that the Union, on and after February 28,obtained from employees duplicate cards, and the morerecent of these cards were introduced. I find the cards ofFleming, Ford, and Cross are sufficiently current withinthe campaign and may properly be counted toward themajority442.GisselandTrading PortAs found, Respondent violated Section 8(a)(1) by dele-gating a security guard to spy and report on the employees'union activities,by engaging in coercive interrogation ofemployees and by repeatedly threatening the employeeswith layoff if they selected the Union. And it violated Sec-tion 8(a)(3) by discharging Peay and Owens because oftheir union activities. Peay's discharge and the various in-dependent acts of coercion upon the employees had a cleartendency to, and did, undermine the Union's majoritystrength and interfered with the election held on May 14.Respondent's unfair labor practices are sufficiently egre-gious within the Supreme Court's standards in theGisselcase 45 to conclude that the application of the Board's tra-ditional remedies will not serve to eliminate the lingeringcoercive effects of these practices; that a fair rerun or newelection has been rendered highly improbable; that thesigned authorization cards of a majority of the employeesreliably demonstrate their representationdesiresfor pur-poses of the Act; and that a remedial bargaining order iswarranted46 The complaint herein does not allege a viola-tion of Section 8(a)(5) on the basis of Respondent's refusalto bargain when the Union requested recognition on April21. It is unnecessary to reach such an issue.47 InTradingPort, Inc.,48the Board decided that an employer's obliga-tion under aGisselbargaining order shouldcommence asof the date of the employer's embarkation on a clear courseof unlawful conduct. As I find that Respondent embarkedon such a clear course when it undertook, on April 21, toassign espionage operations to the security guard, thereaf-ter acting upon his reports, the recommended remedy willprovide thatRespondent'sbargainingobligationbedeemed to have commenced on such date, which coincideswith the Union's bargaining request and card majority.49111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forthin section II,above, occurring in connection with its operations de-scribed in section I, above, have a close,intimate,and sub-43 The tests each party applied at such meeting forcounting the cards donot appear44 E g,Blade-Tribune Publishing Company,161NLRB 1512, 1513 (1966)45 395 U S at 613-61546 E g,Elling Halvorson, Inc,222 NLRB 534 (1976)47 Idat In 4 Nothing inGisselconditionsthe bargainingorder remedyupon a demand for bargainingLudwig Fish & Produce,Inc, 220 NLRB1086 (1975)48 219 NLRB 298 (1975)49 And seeFordham Equipment Company,Inc, 221 NLRB 681 (1975) 440DECISIONSOF NATIONALLABOR RELATIONS BOARDstantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Particularly inview of the discriminatory discharges, a broad cease-and-desist order is provided.50It has been found that Respondent discharged WilmaPeay and Vera Owens in violation of Section 8(a)(3) of theAct. It will therefore be recommended that Respondentoffer these employees immediate and full reinstatement totheir former positions or, if such positions no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedas a result of the discrimination against them, by paymentto them of a sum equal to that which they normally wouldhave earned, absent the discrimination, from the date ofthe discrimination to the date of Respondent's offer of re-instatement, less net earnings, in accordance with the for-mulae set forth in F.W.Woolworth Company,90 NLRB289 (1950), andIsis Plumbing & Heating Co,138 NLRB716 (1962). It will be further recommended that Respon-dent preserve and make available to the Board, upon re-quest, all payroll records, social security payment records,timecards, personnel records and reports, and all other rec-ords necessary and useful to determine the amounts ofbackpay and the rights of reinstatement under the terms ofthese recommendations.In view of the provision for a remedial bargaining order,it is recommended that the election held on May 14 be setaside and the petition be dismissed.Upon the foregoing findings of fact, and upon the entirerecord in the cases, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Wilma Peay and Vera Owens, therebydiscouraging membership in the Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By the foregoing, and by other specific acts and con-duct interfering with, restraining, and coercing employeesin the exercise of their rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.soN L R B v Express Publishing Company,312 U S 426 (1941),N L.R Bv Entwistle Mfg Co,120 F 2d 532 (C A 4, 1941)5.All regular full-time and regular part-time service andmaintenance employees employed by Respondent at itsTowson, Maryland, facility, excluding registered nurses, li-censed practical nurses, office clerical employees, profes-sional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) of theAct.6.Since April 21, 1975, the Union has been, and is now,the exclusive representative of all employees in the appro-priate unit within the meaning of Section 9(a) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.Respondent's unlawful conduct interfered with theelection held on May 14, 1975.Upon the above findings of fact, conclusions of law, andthe entire record in the cases, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER51Respondent, Multi-Medical Convalescent and NursingCenter of Towson, Towson, Maryland, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities or those of their fellow employees.(b)Threatening employees with layoff, discharge, orother reprisal if they select as their representative, or be-cause of their activities in behalf of, District 1199E, Na-tional Union of Hospital and Health Care Employees, Re-tail,Wholesale and Department Store Union, AFL-CIO,or any other labor organization.(c)Assigning or utilizing its security guards, or anyother agents, to engage in surveillance of and reporting onemployees' union sentiments or activities in violation ofSection 8(a)(1) of the Act.(d)Discouraging membership in the above-named labororganization or in any other labor organization by dis-charging employees, or in any other manner discriminatingin regard to hire or tenure of employment or any term orcondition of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)OfferWilma Peay and Vera Owens immediate andfull reinstatement to their former positions or, if such posi-tions no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges, and make them whole for any loss of earnings, in themanner set forth in the section of this Decision entitled,"The Remedy."51 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes MULTI-MEDICAL CONVALESCENT(b)Upon request, recognize and bargain collectivelywithDistrict 1199E,NationalUnion ofHospital andHealth Care Employees,Retail,Wholesale and Depart-ment Store Union,AFL-CIO,as the exclusive bargainingrepresentative of its employees in the appropriate unit de-scribed above with respect to ratesof pay,wages, hours ofemployment,and other terms and conditions of employ-ment,and embody in a signed agreement any under-standing reached.(c)Preserve and, upon request,make available to theBoard or its agents all payroll and other records, as setforth in the section of this Decision entitled,"The Reme-dy"(d) Post at its Towson,Maryland, facility,copies of theattached notice marked"Appendix."52Copies of said no-52 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted by441tice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by Respondent, shall beposted immediately upon receipt thereof, in conspicuousplaces, and be maintained for 60 consecutive days. Rea-sonable steps shall be taken to ensure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, in wnt-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 5-RC-9304 be severedand remanded to the Regional Director for appropriatedisposition in conformance with the findings herein.Order of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "